               Case 5:19-cv-03709-BLF Document 34 Filed 08/23/21 Page 1 of 2




 1 DAVID A. HUBBERT
   Acting Assistant Attorney General
 2
   RICK WATSON (Georgia Bar No. 741771)
 3
   Trial Attorney, Tax Division
 4 U.S. Department of Justice
   P.O. Box 683
 5 Washington, D.C. 20044
   202-353-0300 (v)
 6 202-307-0054 (f)
   Rickey.watson@usdoj.gov
 7

 8 Attorneys for the United States

 9                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN JOSE DIVISION
11

12   UNITED STATES OF AMERICA,                             Case No. 5:19-cv-03709-BLF

13           Plaintiff,                                    UNITED STATES’ RESPONSE TO
                                                           MOTION TO WITHDRAW AS COUNSEL
14      v.

15   WADE MALHAS,

16           Defendant.

17

18           The United States hereby notifies the Court that it has no opposition to the Motion to Withdraw
19 as Counsel filed by defendant’s counsel on August 9, 2021.

20
             The United States intends to file a motion to appoint a guardian for Mr. Malhas under Fed. R.
21
     Civ. P. 17(c)(2); however, that rule only applies to unrepresented parties. Absent an order from the
22
     Court directing that the United States may file a motion under Fed. R. Civ. P. 17(c)(2) sooner, the
23

24 United States will file such a motion within 14 days of the Court’s order approving the withdrawal. If

25 the Court does not grant the motion, the United States will confer with counsel for Mr. Malhas and work

26 to file a motion for appropriate relief.

27

28
                                                     1
       Case 5:19-cv-03709-BLF Document 34 Filed 08/23/21 Page 2 of 2




 1

 2   Respectfully submitted this 23rd day of August, 2021.
 3
                                         ______DAVID A. HUBBERT
 4                                             Acting Assistant Attorney General

 5                                              /s/Rick Watson
                                                RICK WATSON
 6                                              Trial Attorney, Tax Division
                                                U.S. Department of Justice
 7                                              P.O. Box 683
 8                                              Washington, D.C. 20044
                                                202-353-0300 (v)
 9                                              202-307-0054 (f)
                                                Rickey.watson@usdoj.gov
10
                                                Attorneys for the United States
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
